Title: From John Adams Smith to Joseph Planta, Jr., 26 December 1817
From: Smith, John Adams
To: Planta, Joseph, Jr.


				
					
					Craven Street 26 December 1817.
				
				Mr J. Adams Smith presents his compliments to Mr. Planta, to ask the favour of him, that a Treasury order may be obtained for the delivery of nineteen Packages the baggage and Property of His Excellency Mr. Rush American Minister which have been lodged at the Kings Warehouse upon arrival in London.Mr. Smith will thank Mr. Planta, that the order may be obtained as speedily as will comport entirely with his convenience.
				
					
				
				
			